Exhibit 10(j)
 
AMENDMENT TO THE
EMERSON ELECTRIC CO. 1997 INCENTIVE SHARES PLAN
SOLELY FOR CODE SECTION 409A COMPLIANCE
 
WHEREAS, Emerson Electric Co. (“Company”) previously adopted the Emerson
Electric Co. 1997 Incentive Shares Plan ( “Plan”); and
 
WHEREAS, effective January 1, 2005, the Company desires to amend the Plan solely
for the purpose of complying with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”);
 
NOW THEREFORE, effective January 1, 2005, the Plan is amended with respect to
all amounts deferred or which become vested under the Plan on or after January
1, 2005 as follows:
 
 
1.
Any election to defer receipt of all or part of an award of Performance Shares
must be made no later than the close of the Company’s taxable year immediately
preceding the first taxable year of the Company in which any services are
performed for which such Performance Share award is payable; however, a newly
eligible participant may make an election within 30 days after the date he first
becomes eligible to participate in the performance program, but only with
respect to the portion of the Performance Shares award attributable to services
performed after the date of his deferral election. Notwithstanding the
foregoing, if the performance period is at least 12 consecutive months and the
performance criteria are defined in writing no later than 90 days after the
commencement of the period of service to which the criteria relates, a deferral
election may be made on or before the date that is six months before the end of
the performance period, provided (i) the Participant performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date a deferral
election is made; and (ii) the award of Performance Shares has not become
readily ascertainable. At the same time the Participant makes an election to
defer receipt of a Performance Shares award, he shall also make an election to
receive such Performance Shares in either a single distribution or in annual
installments over such years as the Participant shall then specify.

 
 
2.
In the event a Participant has elected to defer receipt of all or any portion of
his award of Performance Shares under a Plan until a specified year, payment
shall be made or commence on the first day of such calendar year.

 
 
3.
In the event a Participant has elected to defer receipt of all or any portion of
his award of Performance Shares under a Plan until his termination of
employment, payment shall be made or commence on the first day of the month
immediately following his termination date.

 
 
4.
In the event that any deferred amount becomes payable due to the Participant’s
termination of employment (other than on account of death) and such Participant
is a Specified Employee, as determined under Code Section 409A and the
regulations promulgated thereunder, payment of any deferred amount that is
otherwise scheduled to be or to begin to be distributed shall be made or
commence on the first day of the seventh month immediately following the
Participant’s termination of employment if such date is later than the date such
deferred amount would otherwise be paid or commence to be paid.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
In the event of the death during the deferral period of a Participant who has
made a deferral election, the unpaid balance of the deferred amount owing to
such Participant at the time of death shall be distributed to the Participant’s
estate on the first day of the month immediately following the date of the
Participant’s death, irrespective of whether or not the deferral period elected
has expired.

 
 
6.
In all cases in which a deferred amount is payable upon a fixed date, payment is
deemed to be made upon the fixed date if the payment is made at such date or a
later date within the same calendar year or, if later, by the 15th day of the
third calendar month following the specified date. In addition, a payment is
treated as made upon the date specified under the Plan if the payment is made no
earlier than 30 days before the designated payment date. In no event shall the
Participant be permitted, directly or indirectly, to designate the taxable year
of the payment.

 
 
7.
In the event the Company elects to permit participants to change an election
with respect to the time and/or manner of payment of a previously deferred award
of Performance Shares, such change shall be filed with the Committee no later
than December 31, 2007.

 
 
8.
The Committee shall have no discretion with respect to the timing and/or manner
of payment of any deferred amount.

 
Approved by the Compensation Committee of the Board of Directors on the 6th day
of August, 2007.
 
 